NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OLIVO RAMIREZ-RODRIGUEZ, AKA                    No.    15-71544
Orlando Ramirez Arbiso, AKA Olvo
Ramirez-Rodriguez, AKA Olivo Rodriguez          Agency No. A078-460-323
Ramirez,

                Petitioner,                     MEMORANDUM*

 v.

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 16, 2021**

Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Olivo Ramirez-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the BIA’s determination that Ramirez-

Rodriguez failed to establish that the harm he suffered or fears in Mexico was or

would be on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S.

478, 483 (1992) (an applicant “must provide some evidence of [motive], direct or

circumstantial”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”); see

also Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in

a particular social group is established, an applicant must still show that

“persecution was or will be on account of his membership in such group”). We

lack jurisdiction to consider Ramirez-Rodriguez’s unexhausted contention

regarding domestic violence. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004) (court lacks jurisdiction to review claims not presented to the agency).

Thus, Ramirez-Rodriguez’s withholding of removal claim fails.

      Ramirez-Rodriguez does not raise, and has therefore waived, any challenge

to the BIA’s determination that he did not meaningfully contest the IJ’s denial of


                                          2                                   15-71544
CAT relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).

      Ramirez-Rodriguez’s contention that the agency lacked jurisdiction over his

proceedings is foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir.

2020) (omission of certain information from initial notice to appear can be cured

for jurisdictional purposes by later hearing notice). See also United States v.

Bastide-Hernandez, --- F.3d ----, 2021 WL 345581 (9th Cir. 2021).

      As stated in the court’s August 18, 2015 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                       15-71544